Citation Nr: 0918053	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right knee pain (with 
history of injury prior to service).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran had active service from October to November 1975, 
from August 1976 to June 1978, and from March 1983 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In February 2007 and September 2008, 
the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In September 2008, the Board remanded the claim in part for 
the purpose of affording the Veteran a VA examination in 
conjunction with his claim.  The March 2009 supplemental 
statement of the case states that the Veteran underwent VA 
examination in November 2008.  It does not appear from a 
review of the claims file, however, that the November 2008 
report of examination has been associated with the claims 
file.  As this report of examination is pertinent to the 
Veteran's claim, it should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, it appears that the Veteran established VA primary 
care at an outpatient clinic in Connecticut in June 2005, and 
at that time complained of right knee pain.  Because VA 
clinical records associated with treatment for right knee 
pain dated since June 2005 have not been associated with the 
claims file, such records should be obtained on remand.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA records from the 
"outpatient clinic in Connecticut" 
dated June 2005 to the present, 
including specifically, the November 
2008 report of VA examination of the 
right knee.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facilities.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim, to 
include careful consideration of the 
numerous positive opinions the Veteran 
submitted in support of his claim.  If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

